Deemer, J.
(dissenting.) — I am of opinion that the will in question gave a vested remainder to the named children of the testator, and that nothing but the time of enjoyment was postponed. Under well settled rules, the remainder vested in these children upon the death of the testator, and not at the time of the death of the life tenant. See Lingo v. Smith, 174 Iowa 461, and cases cited. I shall not take the time or space necessary to review these cases, and content myself with saying that, in my opinion, the holding of the majority in this case merely adds to the existing confusion in our previous cases. I am not inclined to disagree with the conclusion reached in this case, but I am impressed with the thought that, under the rule announced by the majority, the estate here created was a vested one in the remaindermen, subject, perhaps, to be divested by their death *968before the life tenant. I am led to inquire what the uncertainty in the devise is in this ease. The devise is not to an unascertained class, but to named individuals. There was, perhaps, uncertainty as to the time of enjoyment, but not as to the fact of enjoyment. There is no other contingency annexed to the gift itself than the termination of the particular estate, and that was liable to happen by the death of the life tenant at any time; when that estate determined, the remaindermen were to take in enjoyment. Confirmation of this is shown in other parts of the will, which say that, in event of the death of any of the children named, without issue, their share shall go to the survivors. Suppose one of these children had a child born alive before the death of the life tenant, but who died before the death of the owner of the particular estate. What would be the rule? It will be observed that the persons named as remaindermen were all in esse at the time testator died. They were expressly made the object of testator’s bounty, but right to the enjoyment of the property was postponed until the death of the life tenant. What is the contingency which makes the remainder a contingent one? I especially dissent from the holding of the majority that the rule in this state does not favor a construction that an estate is a vested rather than a contingent one. Public policy favors the ruling vesting estates at the earliest possible moment, and, in event of doubt, all courts should construe a remainder as vested and not contingent. I am sorry to see this rule thrown into the discard. •
Weaver, J., concurs in this dissent.